DETAILED ACTION
Claims 1-4, 8-15, and 19-23 are pending. Claims 1 and 12 are amended. Claims 5-7 and 16-18 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on December 15, 2020.  As directed by the amendment: claims 1 and 12 have been amended, claims 5-7 and 16-18 have been cancelled.  Thus, claims 1-4, 8-15, and 19-23 are presently pending in this application.
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections. 
Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. 

Applicant’s claims require a plurality of protrusions and this particular plurality of protrusions only extend along the insole lateral side.  There is no limitation on other protrusions, or geometry or features of the insole, but rather the plurality of protrusions are only located on the lateral side.  Furthermore, Applicant’s claims are not “consisting of” claims, nor do the claims recite that the medial side is free from any protrusions or apertures.  Rather, the claim is a comprising, or open claim.  
A possible way in which to write the claim would require a re-working of the claim.  For example “. . . a second insole layer coupled to the first insole layer; protrusions extending only from a lateral side of the second insole layer . . .”  The claim could then further clarify the features of the protrusions much in the same manner as already recited in claims 1 and 12 .  The examiner notes that even with such a reworking of the claims that the claims likely are still unpatentable over Robbins and Aruin et al. (US 20140033565) (cited by Applicant).  See Examiner note below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-15, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claims 1 and 12 recites the “the plurality of protrusions only extends along the insole lateral side of the insole . . .” It is unclear what is meant by this phrase.  
Paragraph 0018 of the application as filed describes that “the insole lateral side 32 and the insole medial side 34 both extend around the periphery of the insole 24 from the foremost extent 37 to the rearmost extent 38”.  In this sense it appears that the “side” is not an “approximate half” of the insole, but is rather and edge of the insole that extends along the periphery.  
Paragraph 0026 of the application as filed states that “all the protrusions 46 are located closer to the insole lateral side 32 than to the insole medial side 34 of the insole 24”.  This again suggests that the “side” is the edge of the insole, rather than a particular half of the insole.  
Does the claim mean that the protrusions follow along the orientation of the lateral side? As in, they are arched to mimic the lateral edge?  
Does this mean that the protrusions a directly adjacent the lateral edge?  If so, the examiner does not believe that there is support for this language as the claims clearly depict protrusions that are spaced from the lateral edge. 
Does the claim mean that the protrusions are located “within” a particular side?  For example, between a line that extends from the foremost extent and rearmost extent, and the lateral edge?  If this is the interpretation intended the examiner respectfully suggest clarifying the claim language because the specification states that “all protrusions are located closer to the insole lateral side 32 than the medial side 34”.  This 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins (4,823,799).
Regarding claim 1, Robbins discloses and insole (10), comprising: a first insole layer (16 and 20) defining a foot receiving surface (top of 20) and made of a first material, wherein the first material has a first hardness (Column 4, line 21); a second insole layer (12) coupled to the first insole layer (Figure 2); a plurality of protrusions (14) each extending from the second insole layer (Figure 2), wherein each of the protrusions extends though the first insole layer (Column 4, lines 12-26), each of the protrusions is made of a second material (Column 4, lines 10-12), the second material has a second hardness and the second hardness is greater than the first hardness (it is noted that  

    PNG
    media_image1.png
    332
    691
    media_image1.png
    Greyscale

Regarding claim 2, Robbins discloses that the protrusions (14) are only located at a feedback region of the insole (10) in order to provide tactile training feedback to a user during a golf swing (Abstract; Figure 2). It is noted that the biofeedback system of Robbins could be used for any athletic activity, including golf.
Regarding claim 3, Robbins discloses that the insole (10) includes an insole forefoot region, an insole heel region, and an insole midfoot region between the insole 
Regarding claim 4, Robbins discloses that the insole (10) includes an insole lateral side and an insole medial side opposite the insole lateral side (Figure 2), and the feedback region is at least partially disposed along the insole lateral side to provide tactile feedback about a user’s balance in a medial-lateral direction (Figure 2).
Regarding claim 8, Robbins discloses that the tactile training feedback is a function of at least one of a density and a height of the protrusions (14; Column 4, lines 5-21).
Regarding claim 9, Robbins discloses that the second insole layer (12) is made of the second material (Column 5, lines 10-12).
Regarding claim 10, Robbins discloses that the protrusions (14) are integrally formed with the second insole layer (12; Figure 2).
Regarding claim 11, Robbins discloses that the first insole layer (16 and 20) has a maximum thickness, the first insole layer defines a plurality of holes (18), each of the holes extends through an entirety of the maximum thickness, and each of the holes receives one of the protrusions (Figure 2; Column 4, lines 12-26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Youngs (20120055047).
Regarding claim 12, Robbins discloses an insole (10); wherein the insole includes: a first insole layer (16 and 20) made of a first material (Column 4, line 21), the first material having a first hardness; a second insole layer (12) coupled to the first insole layer (Figure 2); a plurality of protrusions (14) each extending from the second insole layer (Figure 2), each of the protrusions extending through the first insole layer (Figure 2; Column 4, lines 12-26), each of the protrusions being made of a second material, the second material having a second hardness and the second hardness being greater than the first hardness (Column 4, lines 10-12 and 21) wherein the insole includes an insole lateral side and an insole medial side opposite the insole lateral side (see annotated Fig. 2), and the plurality of protrusions (see annotated Fig. 2) only extends along the insole lateral side of the insole in order provide tactile feedback about a user's balance in a medial-lateral direction (provides feedback to the user). 
Robbins does not teach an outsole, a midsole disposed between the outsole and the insole, or that the midsole is disposed between the outsole and the protrusions.

Youngs teaches an outsole (202 of Youngs), a midsole (204 of Youngs) disposed between the outsole and the insole (Paragraph 22; Figure 2 of Youngs); and wherein the midsole is disposed between the outsole and the protrusions (Figure 2 of Youngs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the outsole as taught by Youngs to the bottom of the second insole layer of Robbins in order  provide protection to the foot and traction against the ground. It would have further been obvious to one of ordinary skill in the art to have added and placed the midsole as taught by Youngs above the outsole as taught by Youngs, but under the insole of Robbins in order to provide the user with increased cushion and comfort.  In mechanical operation, the midsole of Youngs is placed above the outsole of Youngs as is described in Paragraph 22, which would place the midsole between the protrusions and the outsole.
Regarding claim 13, the sole of Robbins as modified includes the limitations of claim 12 above, including provide tactile training feedback to a user during a golf swing (Abstract; Figure 2 of Robbins). It is noted that the biofeedback system of Robbins could be used for any athletic activity, including golf.
Regarding claim 14, the sole of Robbins as modified includes the limitations of claim 12 above, including that the insole (10 of Robbins) includes an insole forefoot region, an insole heel region, and an insole midfoot region between the insole forefoot region and the insole heel region (Figure 2 of Robbins), and the feedback region is at least partially disposed in at least one of the insole heel region or insole forefoot region 
Regarding claim 15, the sole of Robbins as modified includes the limitations of claim 13 above, including that the insole (10 of Robbins) includes an insole lateral side and an insole medial side opposite the insole lateral side (Figure 2 of Robbins), and the feedback region is at least partially disposed along the insole lateral side to provide tactile feedback about a user’s balance in a medial-lateral direction (Figure 2 of Robbins).
Regarding claim 19, the sole of Robbins as modified includes the limitations of claim 13 above, including that the tactile training feedback is a function of at least one of a density and a height of the protrusions (14; Column 4, lines 5-21 of Robbins).
Regarding claim 20, the sole of Robbins as modified includes the limitations of claim 12 above, including that the second insole layer (12 of Robbins) is made of the second material (Column 5, lines 10-12 of Robbins).
Regarding claim 21, the sole of Robbins as modified includes the limitations of claim 12 above, including that the protrusions (14 of Robbins) are integrally formed with the second insole layer (12; Figure 2 of Robbins).
Regarding claim 22, the sole of Robbins as modified includes the limitations of claim 13 above, including that the first insole layer (16 and 20 of Robbins) has a maximum thickness, the first insole layer defines a plurality of holes (18 of Robbins), each of the holes extends through an entirety of the maximum thickness, and each of the holes receives one of the protrusions (Figure 2; Column 4, lines 12-26 of Robbins).

Examiner note
The examiner notes that even with a change to the claims as described in the response to arguments that the claims are still likely unpatentable over Robbins and Aruin et al. (US 20140033565) describes a similar sole as to Robbins, and is utilized to induce a change in gait and to provide similar discomfort as Robbins (Aruin, para. 0037), and includes protrusions only extending from one side (see Fig. 5, para. 0052, 0053).  Aruin could be modified to include a foam layer in order to avoid blistering of the skin (Robbins, col. 4, ll. 31-34).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include protrusions that extend through particular locations in an article of footwear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732    

/ALISSA L HOEY/Primary Examiner, Art Unit 3732